J-A01003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: E.S.-R., A             :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: E.S.-R., A MINOR                :
                                               :
                                               :
                                               :
                                               :   No. 1668 EDA 2020

          Appeal from the Dispositional Order Entered August 26, 2020
      In the Court of Common Pleas of Monroe County Criminal Division at
                        No(s): CP-45-JV-0000082-2020


BEFORE:      BENDER, P.J.E., OLSON, J., and STRASSBURGER, J.*

MEMORANDUM BY BENDER, P.J.E.:                          FILED: APRIL 12, 2021

        E.S.-R., a minor (“the Juvenile”), appeals from the dispositional order

entered on August 26, 2020, following a delinquency adjudication for the

offense of terroristic threats.1 The Juvenile challenges the sufficiency of the

evidence to sustain his adjudication, as well as the admission of the victim’s

prior inconsistent statements into evidence. After careful review, we affirm.

        The juvenile court summarized the relevant facts and history of this

matter in its Pa.R.A.P. 1925(a) opinion, as follows:

        On July 24, 2020, at approximately 9:00 p.m., the Juvenile left
        his house after his stepfather, the named victim in this case, told
        him to stay home. The Juvenile’s stepfather followed him down
        the street and the Juvenile attempted to run off. His stepfather
        was able to ascertain where the Juvenile had gone and waited until
        [he] made his way home. On the way home[,] the Juvenile
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S. § 2706(a)(1).
J-A01003-21


     noticed his stepfather behind him and called the police. He told
     the police that he might go on a killing spree and that there was
     a pedophile following him.

     As this episode was unfolding, Pennsylvania State Troopers[,]
     Zachary Andress and Scott Wysocky[,] responded to the call
     initiated by the Juvenile—a call which indicated that a teenage
     male, with a knife, was threatening to go on a killing spree. When
     the troopers arrived, the Juvenile was standing at the end of the
     driveway to his residence, next to the street, with his arms out
     and a knife in his right hand. The Juvenile’s stepfather was
     standing on the opposite end of the driveway at the bottom of the
     porch steps. The troopers activated their tasers and gave the
     Juvenile several verbal commands to drop the knife. In response,
     the Juvenile pulled out his cell phone and began recording the
     troopers, hoping he would be able to show his friends a video of
     him getting tased. Ultimately, after several more commands, the
     Juvenile laid on the ground with his arms out to the side.

     Once the Juvenile was disarmed and detained, he told the officers
     that his stepfather had been following him and tried to grab his
     backpack. In response, the Juvenile pulled out a knife and
     threatened his stepfather. The Juvenile also related to the
     troopers that he had punched his stepfather in the ribs and
     attempted to kick him in his groin area.

     The Juvenile was arrested, detained, and charged with terroristic
     threats, a misdemeanor of the first degree; simple assault, a
     misdemeanor of the second degree; and harassment, a summary
     offense. On July 28, 2020, a detention hearing was held. The
     Juvenile’s stepfather participated in and testified during the
     hearing. At the detention hearing, the stepfather testified that the
     Juvenile pulled a knife on him and struck him during the course of
     the incident. After the hearing, the Juvenile was returned to
     detention pending his adjudication hearing.

     The adjudication hearing was scheduled for August 7, 2020. The
     day before the adjudication hearing, the Juvenile’s stepfather told
     the district attorney’s office that he did not want to testify because
     he was concerned that the Juvenile would be taken from his home
     and placed in detention.

     The next day, the adjudication hearing was held, as scheduled.
     The Juvenile’s stepfather and Trooper Wysocky testified.



                                     -2-
J-A01003-21


      When the stepfather was called to testify, he claimed that the
      Juvenile never pulled the knife out of his backpack and[,] while
      the Juvenile may have swung at him, the Juvenile … did not
      actually hit him. The stepfather also stated that the Juvenile did
      not make any threats to physically harm him. The Commonwealth
      then asked the stepfather about his contradictory statements from
      the prior hearing. After admitting that he was afraid that his
      [step]son would get “locked away,” he claimed that his previous
      statements were inaccurate because he was unable to hear or
      understand the questions that were asked during the detention
      hearing. At that point, the Commonwealth moved to incorporate
      the detention hearing testimony. Ultimately, over the Juvenile’s
      objection, the detention hearing testimony was incorporated.

      At the conclusion of the adjudication hearing, the undersigned,
      who also presided over the detention hearing, found that the
      Juvenile had committed terroristic threats. The remaining charges
      were dismissed.     A broad summary of the reasons for the
      adjudication was given [on the record. See N.T. Hearing, 8/7/20,]
      at 30-33.

      On August 26, 2020, we issued an order of disposition placing the
      Juvenile at a residential facility.

Juvenile Court Opinion (“JCO”), 10/30/20, at 1-3 (unnecessary capitalization

and citations to the record omitted).

      On August 27, 2020, the Juvenile filed a timely notice of appeal and

subsequently complied with the court’s directive to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal. The juvenile court filed

its Rule 1925(a) opinion on October 30, 2020. The Juvenile now presents the

following questions for our review:

      A. Whether the juvenile court erred by denying the Juvenile’s
         motion for judgment of acquittal for terroristic threats pursuant
         to 18 Pa.C.S.[] § 2706(a)(1)[,] where the Commonwealth
         failed to present evidence sufficient to establish beyond a
         reasonable doubt that the Juvenile communicated a threat or
         possessed the requisite intent to terrorize[?]



                                        -3-
J-A01003-21


        B. Whether the juvenile court erred as a matter of law and abused
           its discretion by considering testimony from a previous hearing
           as substantive evidence when there was no transcript for the
           prior hearing and the judge indicated that he does not have an
           eidetic memory[?]

Juvenile’s Brief at 8 (unnecessary capitalization omitted).

        We begin by noting that, “[t]he Juvenile Act[2] grants juvenile courts

broad discretion when determining an appropriate disposition….          We will

disturb a juvenile court’s disposition only upon a showing of a manifest abuse

of discretion.” In re C.A.G., 89 A.3d 704, 709 (Pa. Super. 2014) (citations

omitted). Moreover, it is clear that “[i]n a juvenile proceeding, the hearing

judge sits as the finder of fact.” In re L.A., 853 A.2d 388, 391 (Pa. Super.

2004). “The weight to be assigned the testimony of the witnesses is within

the exclusive province of the fact finder.” Id.

        When considering a challenge to the sufficiency of the evidence
        following an adjudication of delinquency, we must review the
        entire record and view the evidence in the light most favorable to
        the Commonwealth.

        In determining whether the Commonwealth presented sufficient
        evidence to meet its burden of proof, the test to be applied is
        whether, viewing the evidence in the light most favorable to the
        Commonwealth and drawing all reasonable inferences therefrom,
        there is sufficient evidence to find every element of the crime
        charged. The Commonwealth may sustain its burden of proving
        every element of the crime beyond a reasonable doubt by wholly
        circumstantial evidence.

In the Interest of J.G., 145 A.3d 1179, 1188 (Pa. Super. 2016) (citations

omitted).


____________________________________________


2   42 Pa.C.S. §§ 6301-6375.

                                           -4-
J-A01003-21



      In his first issue, the Juvenile challenges the sufficiency of the evidence

to sustain his delinquency adjudication for terroristic threats.    The Crimes

Code provides, in relevant part, that “[a] person commits the crime of

terroristic threats if the person communicates, either directly or indirectly, a

threat to … commit any crime of violence with intent to terrorize another[.]”

18 Pa.C.S. § 2706(a)(1).    The result threatened by the speaker need not be

specifically articulated if it “may be inferred from the nature of the statement

and the context and circumstances surrounding the utterance of the

statement.”   In re B.R., 732 A.2d 633, 636 (Pa. Super. 1999) (internal

quotation marks omitted). With regard to the element of intent, “the harm

sought to be prevented by the statute is the psychological distress that follows

from an invasion of another’s sense of personal security.” Commonwealth

v. Kline, 201 A.3d 1288, 1290 (Pa. Super. 2019) (internal quotation marks

omitted). As such, “neither the ability to carry out the threat nor a belief by

the person threatened that it will be carried out is an essential element of the

crime.” Id. (internal brackets omitted).

      Instantly, the Juvenile claims that the Commonwealth failed to present

evidence sufficient to establish that he had, beyond a reasonable doubt: (1)

communicated, either directly or indirectly, a threat to commit any crime of

violence; and/or (2) did so with the intent to terrorize another. Juvenile’s

Brief at 13. Regarding the first component of the crime, he asserts that the

Commonwealth failed to present any evidence that he communicated a threat

to his stepfather, either directly or indirectly. In support of this argument, he

                                      -5-
J-A01003-21



solely points to self-serving, contradictory testimony, e.g., his stepfather’s

testimony at the adjudication hearing that the Juvenile never threatened him,

and his victim impact statement, in which he stated: “I am not a victim[. The

Juvenile] thought there was a pedophile.” Id. at 14-15 (citing N.T. Hearing

at 7, 10, 13-15). The Juvenile completely ignores his stepfather’s detention

hearing testimony, casting the evidence in a light most favorable to himself.

      Although he phrases this portion of his argument as a sufficiency claim,

it instead attacks the weight of the evidence.       See Commonwealth v.

Melvin, 103 A.3d 1, 43 (Pa. Super. 2014) (“An argument regarding the

credibility of a witness’s testimony goes to the weight of the evidence, not the

sufficiency of the evidence.”); Commonwealth v. Trinidad, 96 A.3d 1031,

1038 (Pa. Super. 2014) (stating that “variances in testimony go to the

credibility of the witnesses and not the sufficiency of the evidence”). We will

not review a sufficiency claim where the argument in support thereof goes to

the weight, not the sufficiency of the evidence.     See Commonwealth v.

Sherwood, 982 A.2d 483, 492 (Pa. 2009) (citing Commonwealth v. Small,

741 A.2d 666, 672 (Pa. 1999) (stating appellate court will not review

sufficiency claim where argument in support of claim goes to weight, not

sufficiency, of the evidence); Commonwealth v. Mack, 850 A.2d. 690, 693

(Pa. Super. 2004) (providing no relief where appellant alleged sufficiency but

argued weight; weight issue was reserved for fact-finder below)).

      Even if we were to review this claim, we would note that the juvenile

court explained on the record why it did not credit the stepfather’s late change

                                     -6-
J-A01003-21



of story.   See N.T. Hearing at 31-32 (explaining that it is not unusual in

domestic cases for the victim to change his or her story after learning what

the potential consequences could be for their family member).3 We respect

the lower court’s findings with regard to credibility, absent any proof that its

determination was “manifestly erroneous, arbitrary and capricious[,] or

flagrantly contrary to the evidence.” Gutteridge v. J3 Energy Group, Inc.,

165 A.3d 908, 914 (Pa. Super. 2017) (citation omitted).        “The test is not

whether this Court would have reached the same result on the evidence

presented[] but[,] rather, after due consideration of the evidence the trial

court found credible, whether the trial court could have reasonably reached

its conclusion.” Id. at 916. Thus, we would deem the court’s finding that the

Juvenile communicated a threat to his stepfather to be clearly supported by

the evidence that it found credible.

       As to the second prong of the offense—intent, the Juvenile argues that

the Commonwealth failed to prove he possessed the requisite intent to

establish terroristic threats. He suggests, rather, that his words were merely


____________________________________________


3 Moreover, the Commonwealth asserts that a direct threat was made, as the
Juvenile admitted to threatening his stepfather with a knife. Commonwealth’s
Brief at 6-7 (citing N.T. Hearing at 20 (Trooper Wysocky’s testifying that the
Juvenile told him “he pulled the knife out of his pocket and threatened his
stepfather”)). It also argues that the Juvenile indirectly threatened his
stepfather: “The record reflects that while the victim was by his porch, the
[J]uvenile was on the phone with [the] police, at the end of the driveway,
threatening to go on a ‘killing spree’ while holding a knife.” Id. at 7.




                                           -7-
J-A01003-21



statements made in the spur-of-the-moment out of anger. Juvenile’s Brief at

15-16 (citing 18 Pa.C.S. § 2706(a)(1), Comment (“It is not intended by this

section to penalize mere spur-of-the-moment threats which result from

anger.”); Commonwealth v. Campbell, 625 A.2d 1215, 1218 (Pa. Super.

1993) (noting the same)).

       The Juvenile purports that he

       was angered when he was being confronted by what he believed
       to be a pedophile while walking home at night. [He] then
       telephoned the police and relayed that he was being followed by
       a pedophile and was going to go on a killing spree. [He] was
       further angered when the person who was following him came up
       and grabbed his backpack.

Id. at 19. He suggests that, “[a]lthough the person who was following [him]

turned out to be his stepfather, that does not negate the driving force behind

[his] statements.” Id. In conclusion, the Juvenile asserts that his words were

“spur[-]of[-]the[-]moment statements made from anger resulting from a

confrontation by a perceived pedophile as he was being followed in the dark

walking home from a friend’s house.” Id. at 20.4
____________________________________________


4 We note that the Juvenile’s reliance on Commonwealth v. Sullivan, 409
A.2d 888 (Pa. Super. 1979), in support of his argument that he lacked the
intent to make terroristic threats, and his accusation that the juvenile court
ignored the precedent of this case, are of no moment, as Sullivan is
distinguishable from the instant matter. There were two threats at issue in
Sullivan. The first involved a 911 call by the defendant, during which he
threatened to shoot a sheriff who he claimed had assaulted his father earlier
that day. The second threat arose during a chance meeting between the
defendant and the sheriff the following morning.         The Sullivan Court
concluded that there was insufficient evidence to sustain the defendant’s
convictions where the evidence showed he uttered the telephone threat in “an



                                           -8-
J-A01003-21



       The Commonwealth counters:

       While spur-of-the-moment threats which result from anger in the
       course of a dispute are not meant to be penalized, being angry
       does not render a person incapable of forming the intent to
       terrorize. [Commonwealth v.] Sinnot[, 976 A.2d 1184,] 1189
       [(Pa. Super. 2009) (quoting Commonwealth v. Walker, 836
       A.2d 999, 1001 (Pa. Super. 2003)[)]. Further, when examining
       spur-of-the-moment threats, this Court has also indicated that
       foreseeable immediate or future danger are considerations in the
       totality of the circumstances. In re B.R., 732 A.2d [at] 638….

Commonwealth’s Brief at 6 (emphasis added). It argues that the Juvenile had

the intent to terrorize his stepfather and/or recklessly created the risk thereof,

as he used a deadly weapon in the course of making threats to his stepfather

and, by his own admission, assaulted his stepfather during the course of the

incident. Id. at 7. The Commonwealth notes that, contrary to the Juvenile’s

position that he merely made spur-of-the-moment statements resulting from

transitory anger,

       the testimony credited by the [lower] court shows that the
       [J]uvenile left the house without permission and concealed a
____________________________________________


agitated and angry state of mind[,]” and that there was no evidence to show
that he had any intention of carrying out the threat. Id. at 889-90. As for
the second threat, the Court determined it was “the emotional product of a
chance meeting with the [s]heriff the following morning,” which quickly
became a “mouth battle” and that, again, there was no evidence of any intent
to carry out the threat. Id. By contrast, the instant matter does not involve
a “chance meeting” between the Juvenile and his stepfather. The Juvenile
clearly left the residence, without permission, while concealing a knife in his
backpack. Moreover, the instant matter involved more than a mere “mouth
battle,” as the Juvenile drew the knife on his stepfather and admitted to
striking and kicking him. It is also clear that the Juvenile possessed a deadly
weapon while making threats whereas, in Sullivan, although the defendant
made a verbal threat over the phone to shoot the sheriff, we are not aware of
any evidence that the defendant was ever found in possession of a weapon.


                                           -9-
J-A01003-21


       deadly weapon in his backpack for the trip. When confronted by
       his stepfather, he drew the weapon and threatened him. These
       threats of violence continued even as the 911 call was made and
       the [J]uvenile was still in possession of the weapon upon police
       arrival.

Id. at 7-8.

       Based on the foregoing evidence presented at trial, the juvenile court

found the Juvenile delinquent of terroristic threats, as explained in its Rule

1925(a) opinion:

       In this case, the evidence we credited—the testimony of Trooper
       Wysocky about what he observed and what the Juvenile told him
       and the generally undisputed evidence about what the Juvenile
       said during his call to the police—demonstrated that the Juvenile
       threatened his stepfather with a knife, hit him, and attempted to
       kick him. He did so as part of an episode in which, among other
       things, he also threatened to go on a killing spree, stated without
       basis that he was being followed by a pedophile, and when
       confronted by police while still holding the knife, failed to initially
       comply with commands to drop it. By both words and actions, the
       Juvenile communicated threats to commit a crime or crimes of
       violence. In fact, he acted on the threats. The same statements
       and actions demonstrate the requisite intent to terrorize.

JCO at 6.5       Viewing the evidence in the light most favorable to the

Commonwealth, we conclude that the juvenile court properly found sufficient

evidence to support the Juvenile’s adjudication.


____________________________________________


5 While addressing the Juvenile at the adjudication hearing, the presiding
judge emphasized:

       [T]his wasn’t just a spur-of-the-moment statement        or threat of
       some action in the future because someone is mad         about being
       arrested or whatever…. You had a knife. You took         a knife with
       you. You set a whole process in motion[,] and then       you actually



                                          - 10 -
J-A01003-21



       Next, the Juvenile claims that the lower court erred as a matter of law

and abused its discretion “by considering testimony from a previous hearing

as substantive evidence, when there was no transcript of the prior hearing in

existence[,] and the judge indicated he does not have an eidetic memory.”

Juvenile’s Brief at 22. Specifically, he is referring to the court’s granting of

the Commonwealth’s motion to incorporate the stepfather’s testimony from

the detention hearing. Id. at 23.

       It is well-settled that:

       The admission or exclusion of evidence is within the sound
       discretion of the trial court, and in reviewing a challenge to the
       admissibility of evidence, we will only reverse a ruling by the trial
       court upon a showing that it abused its discretion or committed
       an error of law. Thus[,] our standard of review is very narrow….
       To constitute reversible error, an evidentiary ruling must not only
       be erroneous, but also harmful or prejudicial to the complaining
       party.

Croyle v. Smith, 918 A.2d 142, 146 (Pa. Super. 2007) (citation omitted).

       Instantly, we note that the Juvenile’s argument, as well as all of the

case law on which he relies, are premised on the assertion that the court

incorporated his stepfather’s prior testimony from the detention hearing as


____________________________________________


       pulled that knife[,] and then you still had it out when the police
       came.

       That coupled with your statements, your actions and what not[,]
       is certainly enough to support the terroristic threats charge.

N.T. Hearing at 33.




                                          - 11 -
J-A01003-21



substantive evidence. This is clearly belied by the record. Thus, the Juvenile’s

argument fails.

       As explained by the juvenile court:

       When the request to incorporate the stepfather’s detention
       hearing testimony was made, the Commonwealth specifically
       asked that the testimony be considered for purposes of
       impeachment.[6]     While we may not have used the word
       “impeachment” or similar terms when ultimately granting the
       Commonwealth’s request, our stated reasons for granting the
       request, our explanation of why we adjudicated the Juvenile
       delinquent of terroristic threats but not simple assault or
       harassment, and the adjudication itself, make it clear that we
       considered and used the stepfather’s detention hearing testimony
       to assess the credibility and weight of, and to ultimately reject,
       the stepfather’s inconsistent adjudication hearing testimony and
       not as substantive evidence. Simply, although … the stepfather’s
       prior testimony could have been used as substantive evidence,[7]
       it was not.
____________________________________________


6 See N.T. Hearing at 8-9 (Counsel for the Commonwealth addressing the
court: “I would move to incorporate the testimony of the witness from the July
28, 2020 hearing as it was sworn under oath and there was an opportunity to
cross examine [him]. I believe it impeaches his testimony that was presented
today.”).

7 Rule 803.1(1) governs the admissibility of prior inconsistent statements as
substantive evidence. Because the record is clear that the stepfather’s prior
inconsistent statement was used here solely for the purpose of impeachment,
it need not satisfy the requirements of Rule 803.1(1). See Pa.R.E. 613,
Comment (“To be used for impeachment purposes, an inconsistent statement
need not satisfy the requirements of Pa.R.E. 803.1(A)-(C).”). However, we
acknowledge that because the stepfather’s prior statement was made under
oath at the detention hearing, and he was subject to cross-examination about
his prior testimony at the adjudication hearing, it does appear to comply with
the mandates of Rule 803.1(1). See Pa.R.E. 803.1(1)(A) (providing that “[a]
prior statement by a declarant-witness that is inconsistent with the declarant-
witness’s testimony and … was given under oath subject to the penalty of
perjury at a trial, hearing, or other proceeding,” is not excluded by the rule



                                          - 12 -
J-A01003-21



JCO at 8-9 (unnecessary capitalization omitted; emphasis added).

       Additionally, there simply is no per se requirement to provide a

transcript of the prior statement being used to impeach the credibility of the

witness.    The admissibility of prior inconsistent statements for impeachment

purposes is governed by Rule 613, which provides that:

       A witness may be examined concerning a prior inconsistent
       statement made by the witness to impeach the witness’s
       credibility. The statement need not be shown or its contents
       disclosed to the witness at that time, but on request, the
       statement or contents must be shown or disclosed to an adverse
       party’s attorney.

Pa.R.E. 613(a) (emphasis added).8

       The Juvenile argues that the incorporation of the detention hearing

testimony was improper because the Commonwealth failed to produce a

transcript from the proceeding, nor did it point out a specific prior inconsistent

statement to the witness. Juvenile’s Brief at 23. Based on the plain language

of Rule 613, however, the prior statement “need not be shown or its contents

disclosed to the witness[,]” unless requested. See Pa.R.E. 613(a) (emphasis

added).     No request for a transcript or the specific contents of the prior

statement was made by the Juvenile at the adjudication hearing.

       As the record reflects, the Commonwealth asked to incorporate the

stepfather’s detention hearing testimony for the purpose of impeaching his
____________________________________________


against hearsay “if the declarant testifies and is subject to cross-examination
about the prior statement”).
8 Moreover, the credibility of a witness may be impeached by any evidence

relevant to that issue, except as otherwise provided by statute or the
Pennsylvania Rules of Evidence. Pa.R.E. 607(b).

                                          - 13 -
J-A01003-21



credibility. Likewise, the juvenile court has made it clear that it incorporated

the prior testimony solely for the purpose of assessing his credibility and not

as substantive evidence.   The court further noted:

      The stepfather testified under oath and was given an opportunity
      to explain the statements he made at the detention hearing and
      the change [in his testimony]. The stepfather acknowledged that
      his answers had changed[,] and he did not wish to testify against
      his stepson in fear that his stepson would be sent to placement
      for an extended period of time. The defense had a full and fair
      opportunity to question the stepfather at both the detention
      hearing and the adjudication hearing. Clearly, the requirements
      of Rule 613 were met.

      Beyond the basic requirements of the rule, the attorney who
      represented the Juvenile at the adjudication hearing was present
      at the detention hearing[,] and the undersigned presided over
      both proceedings. Thus, the Juvenile’s attorney and the fact-
      finder both heard what the stepfather said during both hearings.
      Moreover, the two hearings were convened only 10 days apart.
      Therefore, although as noted during the adjudication hearing[,]
      the undersigned (and presumably counsel for the Juvenile) does
      not have an eidetic memory, the stark contrast between what the
      stepfather said during the detention hearing and his testimony at
      the adjudication hearing was obvious, fresh, and clear.

JCO at 9-10. Accordingly, we discern no abuse of discretion in the juvenile

court’s use of the stepfather’s prior testimony.

      Based on the foregoing, we affirm the dispositional order entered on

August 26, 2020.

      Dispositional order affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.




                                      - 14 -
J-A01003-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/12/21




                          - 15 -